Citation Nr: 1221301	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the previously assigned noncompensable disability rating for bilateral hearing loss.  The Veteran disagreed with this determination in July 2008, and timely perfected his appeal in April 2009.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting in Cleveland, Ohio.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to a compensable disability rating for bilateral hearing loss.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court also held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Review of the record reveals that while the Veteran was provided with letters in March 2008 and September 2008, outlining VA's basic duties to notify and assist him in the development of his claim for a compensable disability rating for bilateral hearing loss, these letters did not meet the requirements set forth in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  As such, a new notice letter must be provided to the Veteran.




	(CONTINUED ON NEXT PAGE)
VA Compensation Examinations

VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Review of the Veteran's VA claims file reveals that he was last afforded a VA audiological examination in April 2008.  During his May 2012 Travel Board hearing, the Veteran testified that his bilateral hearing loss had increased in severity since his April 2008 VA examination.  See Travel Board Hearing Transcript, May 11, 2012, p. 5.  The Board also notes that the Veteran submitted a private audiogram, from C.S.R., Au.D., performed in April 2012, at the time of his Travel Board hearing.  Unfortunately, this audiogram was not conducted in accordance with the regulations set forth in 38 C.F.R. § 4.85, pertaining to evaluations of hearing impairment.  Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations must also be conducted without the use of hearing aids.

As the April 2012 audiological examination report was not interpreted, did not employ the Maryland CNC controlled speech discrimination test, and did not indicate whether the Veteran had removed his hearing aids prior to testing, the Veteran must be afforded a new VA audiological compensation examination to determine the current level of severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notification of VA's duties to notify and assist him in the development of his claim of entitlement to a compensable disability rating for his bilateral hearing loss.  This notice letter must inform him of the requirements set forth under Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Specifically, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  

2.  Obtain any outstanding VA treatment records for the Veteran, dated from May 16, 2008, to the present.  Any response received in association with this request should be memorialized in the Veteran's VA claims file.

3.  Thereafter, the Veteran should be scheduled for a VA audiological compensation examination with an appropriate expert to determine the current level of severity of the Veteran's bilateral hearing loss.  All necessary testing should be conducted.  The VA examiner should also comment on the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for a compensable disability rating for bilateral hearing loss.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


